On August 13, 2012, the Defendant was sentenced for Count I: Criminal Endangerment, a felony, in violation of Section 45-5-207(1), MCA, the imposition of sentence is deferred for a period of Three (3) years. The Court retains jurisdiction above this case; Count IV: Driving A Motor Vehicle Under the Influence of Alcohol or Drugs, a misdemeanor, in violation of Section 61-8-401(l)(a), MCA, imprisonment in the Yellowstone County Detention Facility for term of Six (6) months wdth all but 48 hours suspended, credit for time *82served of 164 days, $750 fine; Count V: Driving While License Suspended or Revoked, a misdemeanor, in violation of Section 61-5-212, MCA, imprisonment in the Yellowstone County Detention Facility for term of Six (6) months with all but Two (2) days suspended and shall run concurrently to Count I and Count IV, credit for time served of 164 days, $750 fine; Counts II and III for Criminal Endangerment, felonies, dismissed; and other terms and conditions given in the Judgment on August 13, 2012.
DATED this 28th day of October, 2013.
On November 26, 2012, the sentence imposed August 13, 2012, was revoked. The Defendant was sentenced pursuant to Section 46-18-203, MCA, for Count I: Criminal Endangerment, a felony, in violation of Section 45-5-207(1), MCA, to Department of Corrections for the term of Five (5) years with Two (2) years suspended. In all other respects, the previous Orders, conditions and reasons of this Court entered on August 13,2012, remain unchanged and are imposed; and other terms and conditions given in the Order of Revocation and Imposition of Sentence April 22, 2013.
On October 4,2013, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Ed Sheehy, Jr., Attorney at Law. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that she understood this and stated that she wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that, “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 46-18-904(3), MCA).
The Division declines the Defendant’s invitation to review issues related to jail time credit. The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 4th day of October, 2013.
Chairperson, Hon. Loren Tucker, Member Hon. Brad Newman and Member Hon. Kathy Seeley.